OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS

                             AUSTIN




Hoa. Olevoleab     Da+18
aowbtr httoraoy
waror      ooutt
lolfot0n,~   TeLIs
Hon. Cleveland Darle, >aqe 2.             -




              Z-?. E.   Xoi. 262,   Forty-“ ,erenth Le~isLatcre   of Texan,
reads    as follous:

               ".'.a.2ot authorlzlug the Camlsaioners      Zourt ih all
        ooutles     Of tkis State to p-ovlde firs Lrotectlou ahd
        fire fighting equlpaent Sor the citizens of the county
        outside 0r any city, tov:11,or village thereia, either
        by the pUoh&Se end salntenanae by the c;unty of the
        necessary e;utjment, or by entering Into s;ntrects xslth
        tha fiorernfne body of cities, tarns, or rillages looste?
        within the czuuty nnd/or adJoining couatl?s for the
        use 0r the rir0 tigitizigaqulpezt          of the city, toun, or
        village; providing that tte operat:on or any ffre right-
        lag equl~nent outside tha     olty lir,ita of say city, torn,
        or vllleEe, gmsuant to oohtrosta xlth the Comissfon-
        ers Court of the county, shall be co::sidered as opera-
        tions of the county, and all persons eaga@!          lh suoh
        operations) notwlthstacdiog they %ay be eqloyeer          of t
        city, town, or vllla~e, shall be considered as agents
        for the county In ell reqectz;      _czc~idio~    gzchase of
        f I;-e fighting equ::,:oentT-uzt be ciuthorlzed t3y election;
        and dealerihg en e.zer(-enoy.



             nSe4tion   1. 7729 ~09~:83:0~4r9    court   ill ell collntlea
        of tAs State      ahell be authorized to furzisti fire pro-
        teation and fire flg,htisf equls?zert to tt,e citizens of
        such county residing outside ttie city lLrlt3          of any alty,
        tom, or villa@ -1tbin the ccuhty 2ac/zr zZJolhlne, coun-
        ties. 'r‘heZom=issioners ,Cz,rt shall heve the authority
        to purohase flr2 tx~ks 6nd other fire fight&              equlp-
        next by first advertising and rccelvin& bids thereon,
        as ;rovldad    by len.    The Cmissloners      Saurt of my
        county of t&la Ztute stall also b2ve the auttority to
        enter into contreats v.lth any city, tom,          or village
        vlthln the county end/or adjof~lry oounties, u;on suoh
        term cad csaditlona as shall be age&            ugot batv;een the
        Comdssioners      Zxrt and tkie @ver:llq     t:Cy of suoh city,
        town, 01‘ V:11SE8,     for the use of the fire trucks and
        other fire fl~kting equljxieot of the       city, tom, or vii-
        la&e. It la apeClflCaLly provided        that U-22 aats or any
        person cr ;.ersons x-rile flg::tlhg rlras, trcvel:nE to or
fioo.   Cleveland     Davis,     pace 3.




        from iirao,      or In any 3anner inrnishing          fire   grotaotion
        to the ~itirans       or 8 oount, outsiaa       the   oity limits        Of
        any city,     town, or villa~.a,      shall   be aonsidarad       aa the
        eats oi apants OS the oounty lo all raapaats,                  notri,th-
        standing    euoh parson or parsons may ba regnler               amplogaee
        or ilranan      o? a city,    toun, or tillage:         Eo oity,     town,
        or village     within    a county end/or adjoinin@ oountias
        shall   ba held IlabIa      for tha acts of any ot ita eaployaes
        while engaged in ?ighti.ng         Sires outside      tha oity limtts
        pursusnt    to any oontract       tharatofora     anterad    iato ba-
        troan the Cmmirsionarr           Court of the oounty and tb
        eorarning    body OS the aity,        tovn, or rillee.          Provided
        horater,    thst any iira      equipment porohnsad by any Coun-
        ty rho11 be done only by a msjority             rota of property
        orning texpayarr        and pualifiad     totar     of suoh oounty        et
        a countpvrlda      election    oallad    Sor such purpora.
               Tee.    2.      The faot    that   under    lr istb g
                                                                   laws,        County
        Com~~ssionerm Courts era without porar                 or authority to
        prorida    tire protmtion      for        the oltlzans   ot the mxanty
        uho reaida oateida       the city limits    of any city,    tow,   or
        village    within tha county araata8 an amerganoy and an
        imparetlva     pnblio naarssity     that the Constitutionel      Rula
        raquiriag     bills  to ba read on three several       days in each
        Eousa shall      bb suspendad,    an& tha name is hereby euspen-
        dad, snd this hot shall        take altaot   Worn and after its
        paassga,     and It is 80 anaotad.
             *Passed by tha Eonsa, Maroh 6, l94ll   Yeas 112,
        Xaps 0; passed by the senate, Hey 15, 1941:   by a tire,
        woo9 v’ota.
               *hpprotad       X!ay 22,   1941.

              YWisctita         90 day8 after       July   3,   1941,   dcts   of
        adjourmant.”
           :;a are unable to peroelta    any relid canstltutimel
objeationa   to the Act.   It is tharafora   our opinion    that                    the
Act 1s oonstltutfonsl    and ralfd.
            It is our further opinion  thet uuhan fire fighting
*Wont       Is purahasad in compllanaa  with the conditions     1816
do    In the hot psyment for sexa should be mode out of fb4
8aneral fund OS tbs county.